Citation Nr: 1741544	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-01 083	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for fatigue, to include as due to a qualifying chronic disability or undiagnosed illness under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for chronic cough, chest pain, and shortness of breath (also claimed as black mucus with blood, wheezing, and pulmonary), to include as due to a qualifying chronic disability or undiagnosed illness under 
38 C.F.R. § 3.317. 

3.  Entitlement to service connection for overactive bladder.

4.  Entitlement to an initial, compensable disability rating for muscle contraction headaches.

5.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and alcohol use disorder, in partial remission (also claimed as insomnia, nightmares, irritability, anxiety, anger, frustration, restlessness, and being tired) prior to January 13, 2014, and in excess of 50 percent thereafter.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1991 to September 1998, December 2001 to February 2003, November 2003 to March 2004, October 2004 to September 2005, and March 2006 to February 2009.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado.  

In an October 2016 rating decision, the RO increased the Veteran's initial disability rating for PTSD from 30 percent to 50 percent disabling effective January 13, 2014.  Three months later, the Veteran and her representative sent VA a statement indicating her wish to "withdraw all of [her] contentions on appeal."  See January 2017 withdrawal letter.  VA received said document on January 6, 2017 and uploaded the letter to the Veterans Benefits Management System (VBMS) on the same day.  As such, said withdrawal was effective January 6, 2017.  See 38 C.F.R. § 20.204(b)(3) (2017).    



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1991 to September 1998, December 2001 to February 2003, November 2003 to March 2004, October 2004 to September 2005, and March 2006 to February 2009.

2.  On January 6, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through her authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.






ORDER

The appeal is dismissed.




		
KRISTI L. GUNN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


